Citation Nr: 1219063	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2007, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the Veteran's claim was previously denied by the Board in February 2008.  The Veteran appealed this denial, and a March 2010 Memorandum Decision from the United States Court of Appeals for Veterans Claims (Court) partially vacated the February 2008 Board decision and remanded this issue so that the Board could provide an adequate statement of reasons and bases for its conclusion that the Veteran's back disability was not service-connected.  This decision was announced in an April 2010 Judgment.  The case has subsequently been returned to the Board for further adjudication consistent with the March 2010 decision.

In May 2010, the Veteran was notified that the Veterans Law Judge who conducted the September 2007 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran did not request a new hearing.  Therefore, the Board will proceed with adjudicating the Veteran's claim.

Subsequently, the Veteran's claim was remanded for additional development by the Board in September 2010 and November 2011.  The requested development having been completed, the matter again is before the Board.



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  To the extent that all SSA records have not been associated with the claims file, the Board finds that the Veteran is not prejudiced as the documents of record, as well as the Veteran's own statements, indicate that SSA benefits were awarded based on his Hepatitis C and psychiatric disorders, neither of which are on appeal.  As such, the Board finds that a remand to obtain any existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in May 2005, with an additional opinion requested in June 2005.  Pursuant to the Board's September 2010 remand instructions, the Veteran was afforded a VA examination for his low back in October 2010.  Pursuant to the Board's November 2011 remand, the Veteran was afforded another VA examination in November 2011.  The examiner concluded that it was less likely than not that the Veteran's current low back disability was incurred in or caused by the claimed in-service injury, disease or illness.  In reaching that decision, the examiner considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  The examiner provided a sufficient rationale for the opinions expressed.  Based on the foregoing, the Board finds the November 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the November 2011 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2010 and November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a low back disability as a result of his military service.  Specifically, the Veteran alleges he injured his low back stacking 100 pound bags of concrete over a two day period.  The Veteran also indicated that he sought treatment for his back on two occasions during service and that thereafter he has experienced intermittent low back pain, primarily following overexertion.

The Veteran's service treatment records show that, in March 1973, he was treated for neck strain due to twisting his neck while sleeping.  The same month, he also complained of three to four days of low back pain, which he attributed to field duty requiring him to sleep in an armored personnel carrier (APC).  On examination, pain was elicited on hip flexion, and the assessment was scoliosis.  X-rays of the lumbar spine taken a week later were negative.  On his pre-induction, induction, and separation examination reports, clinical findings for his spine and musculoskeletal system were noted to be normal.

From January 4, 1977 to September 2, 1977, the Veteran was in and out of the Wood, Wisconsin VAMC (now the Milwaukee VAMC) for treatment related to drug dependency.  In January 1977, the Veteran reported occasional back pain.  Physical examinations revealed that he was an essentially physically healthy male; however, he had an episode of violent behavior and sustained injuries mainly to his face, right forearm, right foot and back during a scuffle with VA police.  On examination, the mid-lumbosacral spine and paravertebral muscles were tender with some spasm noted.  X-rays of the lumbar spine were taken and the assessment was multiple soft tissue injuries for which he was given pain medication.  In May 1977, the Veteran denied backache.  In August 1977, however, he attributed current back problems to his scuffle with VA police.  On examination, there was paravertebral tenderness at L5 and paraspinal tenderness without spasm.  

Private medical records reflect that the Veteran underwent a lumbar laminectomy in August 1985, due to longstanding back pain radiating to his right leg.  His pain started in March 1985, when he had a fall at work.  A CAT scan revealed a herniated nucleus pulposus at L4-L5, on the right, and a myelogram showed a herniated disc cutting off the L5 roots on both the right and the left.  Subsequent private treatment records dated in 1999 and 2000 reflect that the Veteran denied problems with deformities or weakness of the musculoskeletal or neurological systems, including pain, paresthesia, hypesthesia, hyperesthesia, anesthesia, incoordination, atrophy, limitation of motion, pain, swelling or redness in the joints or muscles.  In July 2003, during private treatment the Veteran denied musculoskeletal arthritis, arthralgias, or muscle weakness.  An August 2003 record, however, included a notation of severe back pain, with noted disc issues and surgery in 1982 [sic].

At a May 2005 VA orthopedic examination, the Veteran primarily complained of low back pain and left lower extremity pain and paresthesias.  He reported that he had injured his lumbar spine in service in 1973 unloading 100- pound bags of cement from a truck and he was treated with pain pills.  He denied any leg symptoms at that time, and over a short recovery period his symptoms gradually improved.  Between the late 1970s and early 1980s, the Veteran reported that his symptoms began to worsen such that he had severe low back dysfunction from low back pain and developed left leg pain and numbness.  He was evaluated at a private hospital and found to have a herniated nucleus pulposus at L4-L5 and underwent surgery.  Over the next six or seven months, his pain improved, but then his symptoms worsened gradually again.  Over the last several years, the Veteran reported that he had experienced continued low back pain of 6 to 7 on a scale of 1 to 10, which was constant, and occasional left lower extremity pain and paresthesias radiating down the posterior aspect of his buttock and leg.  Reportedly his symptoms worsened with lifting and weather changes.  On examination, the Veteran had nearly full range of motion of the lumbar spine, with lateral rotation, forward flexion and extension decreased by 10 degrees, each.  The functional range of motion was not significantly affected by pain, fatigue, weakness, repetition or incoordination.  Neurological testing was within normal range.  He did not complain of flare-ups.  X-rays of the lumbar spine revealed lordosis was maintained and severe disc disease at L4-L5 with anterior osteophytes and narrowing of disc space and neural foramen.  The impression was degenerative disc disease (DDD) at L4-L5 and discogenic low back pain.  The examiner added that the Veteran had had a long history of back pain that improved briefly with surgical treatment but now persisted.  He opined that the Veteran's discogenic back pain and DDD was at least as likely as not related to the service-related injury described by the Veteran.

However, the RO scheduled another examination, because the May 2005 VA examiner apparently was unaware that the Veteran had sustained a work-related injury in the 1980s which was followed by lumbar surgery.  A June 2005 VA spine examiner noted that a review of the claims file reflected that the Veteran's service treatment records showed treatment for neck strain from twisting his neck while sleeping in March 1973.  He also complained of three to four days of low back pain on March 14, 1973, which the Veteran attributed to field duty requiring him to sleep in an APC.  A week later, a lumbar spine x-ray was normal.  Current medical records revealed that the Veteran injured his back at work in the early 1980s and then had lumbar surgery for a herniated disc.  Based on these facts, the June 2005 VA spine examiner opined that the Veteran's current back condition was not likely related to his military service.  In support, he stated that the Veteran's service treatment records did not show any history of back trauma, simply a few days of mild back pain due to an uncomfortable sleeping position, noting that the Veteran's discharge examination was around the same time of this initial episode of back discomfort.  There was nothing in the record showing ongoing problems with the Veteran's back from his discharge in 1973 to 1979, when apparently his back became a significant problem.  Thus, this examiner did not see a nexus between the Veteran's current problems and his back pain in the military.  This examiner concluded that the Veteran's back problems were more likely related to the herniated disc sustained after the military, as there was nothing in the Veteran's service medical records suggesting a herniated disc.

Pursuant to the Board's September 2010 remand, the Veteran was afforded another VA examination in October 2010.  The examiner noted review of the claims file, to include the previous VA examination reports and opinions.  The examiner specifically discussed the Veteran's service treatment records regarding his low back and his August 1985 lumbar laminectomy, with the notation that the associated back pain had begun in March 1985.  The examiner also noted the Veteran's reports of injuring his low back while moving bags of concrete, but noted that such reported injury was not documented in the record.  In addition, the Veteran reported injuring his low back again during a training exercise in service.  On examination, the Veteran had paraspinal muscle tenderness and some limitation of motion.  He had normal lower extremity muscle strength and sensation, but hypoactive reflexes.  Contemporaneous x-rays showed significant degenerative disc disease of the lumbar spine.  The examiner's impression was degenerative disc disease of the lumbar spine.  As to etiology, the examiner noted that his opinion was similar to the June 2005 VA opinion provider that it was less likely than not that the Veteran's current low back disability was related to his military service.  Instead, the examiner concluded that the current disability was more likely related to his post-service work injury in March 1985 and subsequent diskectomy.  As to rationale, the examiner indicated that the service treatment records did not show significant back trauma or surgery during service and that the evidence did not show ongoing back problems between discharge from service and his workplace accident in the 1980s and subsequent surgery.

As the October 2010 VA examination report did not appear to consider the Veteran's complaints of low back problems in 1977, the Board remanded the claim for an addendum opinion or new examination in November 2011.  The resulting November 2011 VA examination report noted a diagnosis of lumbar DDD and the examiner indicated review of the claims file.  The examiner discussed the Veteran's complaints regarding his low back in service in 1973 and after service in 1977.  The Veteran reported ongoing back problems from 1973 to 1977 that he treated with the use of illegal drugs and that he sustained a workplace injury in 1985 resulting in a herniated disc that was treated with diskectomy and laminectomy.  He reported ongoing back pain thereafter.  On examination, the Veteran had painful extension beginning at 20 degrees but otherwise he had pain only beyond the point of normal range of motion.  There was no tenderness to palpation, guarding, or spasm involving the paraspinal muscles.  Lower extremity muscle strength and sensation was normal bilaterally, but there were diminished reflexes bilaterally.  Straight leg raising test was negative bilaterally, but there was moderate left lower extremity pain that indicated involvement of L2-L4 nerve roots.  As to the etiology of the Veteran's low back disability, the examiner indicated that his opinion was similar to the October 2010 VA examiner's, in that it was less likely than not that the lumbar DDD was caused by or aggravated by events during military service.  As to rationale, the examiner indicated that the Veteran did not have records showing significant back trauma or injury during active service and the altercation in 1977 also did not mention specific structural injury of the lumbar spine that would predispose the Veteran to the current back condition.  In addition, the Veteran's statements and the medical evidence showed that the majority of his low back problems, including his 1985 back surgery, occurred after his military service was completed.  Instead, the Veteran's current low back disability was more likely due to chronic back degeneration, which was largely exacerbated by his post-service work injury requiring diskectomy and laminectomy in 1985.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability that was caused or aggravated by his military service. 

In reaching that conclusion, the Board finds the November 2011 VA examination report of significant probative value.  The examining physician considered the Veteran's representations, the claims file, and conducted a physical examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examining physician considered the Veteran's reports that his current lumbar DDD was due to lifting 100 pound bags of concrete for two days in service.  The examiner concluded, however, that based on the service treatment records that showed no evidence of significant back trauma or injury in active service that his low back disability was not caused or aggravated by events in military service.  Moreover, unlike the other VA examination reports outlined above and discussed below, the examiner considered and discussed the 1977 reports of back problems during VA treatment and his 1985 workplace accident and subsequent surgery.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

By contrast, the Board finds the May 2005 and October 2010 VA examination reports and the June 2005 VA opinion of limited probative value.  As noted in the September 2010 and November 2011 remands, the Board finds significant deficiencies in the opinions provided in those documents.  Specifically, while acknowledging that the May 2005 and November 2011 examination reports did note that the examiners reviewed the claims file, the Board finds the probative value of the resulting opinions are severely diminished by the omission of certain details of the Veteran's post-service medical history from the examiners' discussion.  Specifically, neither the May 2005 nor the November 2011 examination reports considered the Veteran's January 1977 and August 1977 reports of back problems and the scuffle involving VA police.  The May 2005 VA examination report also did not consider the Veteran's reported post-service work place accident that resulted in a diskectomy and laminectomy.  While the May 2005 examiner's acknowledgment of having reviewed the record implies that he was aware of this potentially relevant post-service medical history, his failure to explain how this potentially unfavorable information nonetheless elicited a positive nexus opinion between the Veteran's back disability and an in-service injury is a glaring weakness in the May 2005 opinion.  Similarly, the October 2010 examiner noted, in relevant part, "We do not show ongoing back problems between discharge from the military service and his incident in the 1980s with a work injury and subsequent surgery."  As discussed, the Veteran reported occasional low back pain in January 1977 and ongoing back pain in August 1977 due to the January 1977 incident with the VA police.  

Likewise, the probative weight of the June 2005 VA opinion is lessened by a mischaracterization of the Veteran's post-service medical history.  This opinion noted that the Veteran had no ongoing back problems from his 1973 discharge until 1979.  However, the Board notes that a January 1977 VA medical record reflected that the Veteran experienced occasional backache.  This record establishes complaints of back pain prior to the August 1977 post-service back injury and is relevant to establishing post-service residuals of in-service back pain.  The Board also acknowledges that the June 2005 VA opinion did not contemplate the Veteran's lay description of the in-service injury.

Given the contradiction of statements made with the facts and/or the failure to reconcile the opinions with the facts of the case, the Board affords the May 2005 and October 2010 VA examination reports and the June 2005 VA opinion very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

The Board also has considered the Veteran's assertions that his current low back disability was caused by lifting 100 pound bags of cement in service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as the Veteran experiencing low back pain in-service after lifting bags of cement, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Given the Veteran's lack of demonstrated medical expertise, the Board concludes that his statements regarding any such link between the in-service low back pain and a current lumbar spine disability are significantly less probative than the conclusions of the November 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As to his claims of continuity of symptomatology since service, the Board finds the Veteran's contentions particularly problematic given the Veteran's multiple assertions in August 1985, when he was first diagnosed with a chronic lumbar spine disability, that his back problems began in March 1985.  Moreover, during subsequent VA and private treatment visits, for example in April 1999 and July 2003, the Veteran either denied any low back problems or reported pain onset of no more than six weeks.  These statements strongly call into question the credibility of the Veteran's current assertions of continuity of low back problems from service.

Finally, the Board has considered the Veteran's March 1973 in-service diagnosis of scoliosis.  Significantly, the subsequent x-rays did not show scoliosis and at no time has the lay or medical evidence attributed the Veteran's current low back problems to scoliosis.  As such, the Board finds that the greater weight of probative evidence establishes that the Veteran does not have scoliosis.  

In summary, the most probative evidence of record rejected any association between the Veteran's low back disability and his military service, to include lifting 100 pound bags of cement.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


